Exhibit 99(b) Page 1 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THREE MONTHS ENDED FEBRUARY 1, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales February 1, January 26, % Over February 1, January 26, 2015 2014 (Under) Net sales $ % % % Cost of sales % % % Gross profit % % % Selling, general and administrative expenses % % % Income from operations % % % Interest expense - 91 ) % % % Interest income ) ) % ) % ) % Other expense % % % Income before income taxes % % % Income taxes* ) N.M. % ) % Net income $ ) % % % Net income per share-basic $ $ ) % Net income per share-diluted $ $ ) % Average shares outstanding-basic % Average shares outstanding-diluted % PRESENTATION OF ADJUSTED NET INCOME, ADJUSTED INCOME TAXES AND EARNINGS PER SHARE (1) THREE MONTHS ENDED Amounts Percent of Sales February 1, January 26, % Over February 1, January 26, 2015 (Under) Income before income taxes (see above) $ % % % Adjusted Income taxes (2)* % % % Adjusted net income % % % Adjusted net income per share-basic $ $ % Adjusted net income per share-diluted $ $ % Average shares outstanding-basic % Average shares outstanding-diluted % (1) Culp, Inc. currently does not incur cash income tax expense in the US due to its $44.6 million in net operating loss carryforwards. Therefore, adjusted net income is calculated using only income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. (2) Represents estimated income tax expense for our subsidiaries located in Canada and China. See reconciliation on page 10 of 10. * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page 2 of 10 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE NINE MONTHS ENDED FEBRUARY 1, 2, 2014 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) NINE MONTHS ENDED Amounts Percent of Sales February 1, January 26, % Over February 1, January 26, (Under) Net sales $ 8.5 % 100.0 % 100.0 % Cost of sales 9.1 % 83.0 % 82.6 % Gross profit 6.1 % 17.0 % 17.4 % Selling, general and administrative expenses 8.6 % 10.0 % 10.0 % Income from operations 2.6 % 7.0 % 7.4 % Interest expense 50 ) % 0.0 % 0.2 % Interest income ) ) 39.4 % )
